          Case 7:20-cv-00099-PMH Document 51 Filed 11/16/20 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 CHARTWELL PHARMACEUTICALS
 LLC,                                                          ORDER

                          Plaintiff,                           20-CV-00099 (PMH)

 v.

 WOODFIELD PHARMACEUTICAL,
 LLC,

                           Defendant,
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        On or about March 2, 2020, following limited jurisdictional discovery, Defendant

Woodfield Pharmaceutical LLC (“Defendant”) brought a motion to dismiss for lack of personal

jurisdiction and/or to transfer the venue of this action commenced by Chartwell Pharmaceuticals

LLC (“Plaintiff”) (Doc. 10). Plaintiff filed its opposition to the motion on April 1, 2020 (Doc. 15,

“Pl. Opp.”), and reply was filed on April 21, 2020 (Doc. 19). Thereafter, Plaintiff sought and was

granted leave to file a sur-reply, which was filed on May 18, 2020 (Doc. 25).

        On October 22, 2020 the Court heard oral argument in connection with Defendant’s

motion. (Doc. 48, “Transcript”). After hearing from the parties, the Court issued a bench ruling

granting defendant’s motion to transfer venue to the United States District Court, Southern District

of Texas, pursuant to 28 U.S.C. § 1404(a) (id.), and entered an Order to that effect on October 23,

2020 (the “Transfer Order”). (Doc. 40). Following transfer, on October 26, 2020, Plaintiff filed a

letter-motion for a pre-motion conference seeking a stay of the Transfer Order and leave to file a

motion for reconsideration of the Transfer Order. (Doc. 42). Defendant opposed the request, and

on October 28, 2020, the Court granted Plaintiff leave to file a motion for reconsideration. (Doc.



                                                        1
         Case 7:20-cv-00099-PMH Document 51 Filed 11/16/20 Page 2 of 4




44). On November 6, 2020, Plaintiff moved for reconsideration of the Transfer Order (Doc. 47;

Doc. 47-1 (“Pl. Mem.”), which Defendant opposed on November 13, 2020 (Doc. 50).

       “Reconsideration of a previous order by the court is an ‘extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial resources.’” RST

(2005) Inc. v. Research in Motion Ltd., 597 F. Supp. 2d 362, 365 (S.D.N.Y. 2009) (quoting In re

Health Mgmt. Sys. Inc. Secs. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)); see also Shrader

v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (noting that the “[t]he standard for granting

[a reconsideration] motion is strict”). “A motion for reconsideration may not be used to advance

new facts, issues or arguments not previously presented to the Court, nor may it be used as a

vehicle for relitigating issues already decided by the Court.” RST, 597 F. Supp. 2d at 365 (quoting

Davidson v. Scully, 172 F. Supp. 2d 458, 461 (S.D.N.Y. 2001)). “It is settled law in this District

that a motion for reconsideration is neither an occasion for repeating old arguments previously

rejected nor an opportunity for making new arguments that could have been previously advanced.”

Associated Press v. U.S. Dep't of Def., 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005); see also Murray

v. Dutcavich, No. 17-CV-9121, 2020 WL 3318212, at *1 (S.D.N.Y. June 18, 2020)

(“Reconsideration is not a procedural mechanism used to re-examine a court’s decision. Nor

should a reconsideration motion be used to refresh failed arguments, advance new arguments to

supplant failed arguments, or relitigate issues already decided.”).

       “Reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked—matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court.” Murray, 2020 WL 3318212, at *1 (quoting

RST, 597 F. Supp. 2d at 365). Motions for reconsideration “must be narrowly construed and strictly

applied in order to discourage litigants from making repetitive arguments on issues that have been



                                                 2
         Case 7:20-cv-00099-PMH Document 51 Filed 11/16/20 Page 3 of 4




thoroughly considered by the court.” Range Road Music, Inc. v. Music Sales Corp., 90 F. Supp.

2d 390, 391-92 (S.D.N.Y. 2000). Limitations on motions for reconsideration “ensure the finality

of decisions and . . . prevent the practice of a losing party examining a decision and then plugging

the gaps of the lost motion with additional matters.” Carolco Pictures, Inc. v. Sirota, 700 F. Supp.

169, 170 (S.D.N.Y. 1988) (quoting Lewis v. New York Tel., No. 83-CV-7129, 1986 WL 1441, at

*1 (S.D.N.Y. Jan. 29, 1986)).

        Plaintiff takes issue with the Court’s decision to transfer the action as a result of its analysis

of nine factors courts consider under 28 U.S.C. § 1404(a). Clearly, Plaintiff would prefer to litigate

this case in the Southern District of New York; however, the Court fully considered the arguments

raised by the parties and determined that venue of this action should be transferred to the Southern

District of Texas. (See Transcript at 27:23-32:18). Plaintiff, on its motion for reconsideration, fails

to point to controlling decisions or data that the Court overlooked in issuing the Transfer Order.

Plaintiff reviews the same factors that were raised on the underlying motion, fully briefed by the

parties, argued before the Court, and thoroughly considered by the Court in rendering its decision.

       Plaintiff rehashes the same arguments it made when it first opposed transfer of this action

concerning deference to Plaintiff’s choice of forum (compare Pl. Opp. at 29, with Pl. Mem. at 9-

11), the locus of operative facts in this case (compare Pl. Opp. at 30, with Pl. Mem. at 11-13), and

the location of witnesses, evidence and parties (compare Pl. Op. at 29, with Pl. Mem. at 13-15);

attempts to plug the gaps where it had the opportunity to make certain arguments on the underlying

motion but did not (see Pl. Mem. at 13-17), such as the significance of the existence of a forum

selection clause in a contract between the parties that is not the subject of this case (Pl. Mem. at

17); and simply seeks to relitigate the exact same issues already decided by the Court (compare

Transcript at 27:23-32:18, with Pl. Mem. at 9-17). Although Plaintiff appears to cite to case law



                                                   3
         Case 7:20-cv-00099-PMH Document 51 Filed 11/16/20 Page 4 of 4




in support of its motion for reconsideration that it did not cite in the underlying motion practice,

the new cases are not controlling decisions that the Court overlooked; rather, they stand for the

same propositions as those cited in the underlying motion practice. Plaintiff similarly does not

offer data that the Court overlooked in exercising its discretion to transfer this action; rather,

Plaintiff offers the same data the Court already considered, and asks the Court to change its mind.

Simply put, Plaintiff fails to meet its burden on the instant motion, and its motion for

reconsideration is therefore DENIED.

       The Clerk of the Court is respectfully directed to terminate the motion (Doc. 47).

SO ORDERED:

Dated: New York, New York
       November 16, 2020
                                              ____________________________
                                              Philip M. Halpern
                                              United States District Judge




                                                 4
